The opinion of the court was delivered by
Porter, J.
— A riparian owner who extends a wharf into the Delaware river beyond the line of private property, has no right to object to his neighbour doing the same. If incommoded by the second extension, he should have taken thought of that at first and allowed less wharf and more dock room. On an application to the wardens for a license, under the Act of 1818, the question is one of public interest, not of private right. For the redress of an injury done to the first builder by the second, the courts of law are open. The Board of Wardens is a tribunal *513instituted for the determination, of questions affecting the public. If they refuse an applicant a license, he may appeal; for to him the injury is reparable only in this way. It certainly never could have been the intention either of the Act of 1851, or that of 1854, to give the right of appeal, at different times, to every owner of property on the same river, and to every one having the right to use it as a highway; for then a case would occupy a lifetime. There is no analogy of the law which, on principle, gives to a neighbouring owner such an appeal; for he is not on the record of the wardens, and not a party to their proceedings. In reason, he is not entitled, for he has no interest in that which belongs to the public. More than all, no statute gives him the right.
Decree affirmed.